 

Case 6:18-bl<-O7571-KS.] Doc 11 Filed 12/20/18y Page 1 of 39

FlLED

Fill in this information to identify your case: DEC 2 0 2018
Debwr1 esa Abl ` ‘~( 4 9 ina Utz/ CLER`K _U.S. lBANKRUFTClY)

 

Firs?l

new d wm L“`@\ m oRLAND_o invasion

 

(Spouse, if llling) Firsl Name Middle Name Las\ Name

United States Bankruptcy Court for the: District of

Case number ig /0 46,?/

(|f knownl

 

 

Official Form 1068um

 

El check if this is an
amended filing

Summary of Your Assets and Liabi|ities and Certain Statistical lnformation 12/15

 

Be as complete and accurate as possib|e. lf two married people are filing together, both are equally responsible for supplying correct
information. Fil| out all of your schedules first; then complete the information on this form. |f you are filing amended schedules after you file

your original forms, you must fill out a new Summary and check the box at the top of this page.

 

m Summarize Your Assets

1. Schedule A/B: Propelty (Offlcial Form 106A/B)
f 1a. Copy line 55, Total real estate, from Schedule A/B ..........................................................................................................

1b. Copy line 62, Total personal property, from Schedule A/B ...............................................................................................

1c. Copy line 63, Total of all property on Schedule A/B .........................................................................................................

Your assets
Value of what you own

s_$lQ:/<__
$ j 337. 00

 

 

$ 239 332 00

 

 

 

msummarize Your Liabi|ities

y 2. Schedule D.' Creditors Who Have Claims Secured by Property (Ofncial Form 106D)
2a. Copy the total you listed in Co|umn A. Amount of claim, at the bottom of the last page of Parl 1 of Schedule D ............

3. Schedule E/F: Creditors Who Have Unsecured C/aims (Offlcia| Form 106E/F)
3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F ............................................

3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F .......................................

Your total liabilitles

msummarlze Your lncome and Expenses

§ 4. schedule /.- Your/ncome (orncial Form 1061)
Copy your combined monthly income from line 12 of Schedule l ..........................................................................................

1 5. Schedule J: Your Expenses (Ochial Form 106J)
' Copy your monthly expenses from line 220 of Schedule J ....................................................................................................

1

Your liabilities
Amount you owe

$ /vx o//.O°

iii

+$

 

 

$ /fi$: D//¢OO

 

 

$@z C)Q*/.o°

 

Ofticial Form 106Sum Summary of Your Assets and Liabi|ities and Certain Statistica| lnformation

page 1 of 2

 

Case 6:18-bl<-O7571-KS.] Doc 11 Filed 12/20/18 Page 2 of 39

  

Debtor 1 ue z- Case number (ifknawn)

   
 

Midd|e Name Last Name

 

m Answer These Questions for Administrative and Statistical Records

6. Are you filing for bankruptcy under Chapter_s_7, 11, or 13?

a No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

Mes

 

7. What k' d of debt do you have?
; Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a persona|,
‘ fami|y, or household purpose." 11 U.S.C. § 101(8). Fill out lines 8-99 for statistical purposes. 28 U.S.C. § 159.

a Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
this form to the court with your other schedules

 

 

; 8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Ochial o o
Form 122A-1 Line 11; oR, Form 1223 Line 11; oR, Form 1220-1 Line 14. $ ' ?4/,

 

 

 

 

 

§ 9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

Total claim

From Part 4 on Schedule E/F, copy the following:

9a. Domestic support obligations (Copy line 6a.) $___L

9b. Taxes and certain other debts you owe the government. (Copy line 6b.) $

90. Claims for death or personal injury while you were intoxicated. (Copy line 6c.) $

9d. Student loans. (Copy line 6f.) $

9e. Obligations arising out of a separation agreement or divorce that you did not report as $ é?

priority claims. (Copy line Sg.)

9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) + $

 

99. Tota|. Add lines 9a through 9f. $

 

 

 

Oflicia| Form 1068um Summary of Your Assets and Liabi|ities and Certain Statistica| lnformation page 2 of 2

Case 6:18-bl<-O7571-KS.] Doc 11 Filed 12/20/18 Page 3 of 39 ~ ~»

Fill in this information to identify your cases

Debtor1 ' 0 ` l `

Flrsthme J Middl {Name jo L`)LastName
Debtor 2

(Spouse, if filing) First Name Middie Name i.asi Name

 

United States Bankruptcy Court for the: Dlstrict of

Case number [ &“0157/ " ]< 63 n Check if fhlS.iS an

(|f known)

 

amended filing

 

Official Form 106C
Schedule C: The Property You Claim as Exempt ms

Be as complete and accurate as possible. lf two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B: Property (Ofticial Form 106A/B) as your source, list the properly that you claim as exempt. lf more
space is needed, Hll out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages. write
your name and case number (if known).

 

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions_such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds_may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.

m ldentify the Property You Claim as Exempt

 

1. yet of exemptions are you claiming? Check one only, even if your spouse"r's filing with you.

You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
n You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and line on Current value of the Amount of the exemption you claim Specific laws that allow exemption

 

 

 

 

 

Schedule A/B that lists this property portion you own
Copy the value from Check only one box for each exemption.
Schedule A/B
Brief
description: ____-____ $ n $
Line from El 100% of fair market vaiue, up to
Schedule A/B_- any applicable statutory limit
Brief
description: -_-_-___-_-- $ cl $ t
Line from n 100% of fair market value, up to
Schedule A/B_- ___ any applicable statutory limit
Brief
description: ___-___- $ cl $
Line from n 100% of fair market value, up to
schedule A/B; any applicable statutory limit

 

 

3. Are you claiming a homestead exemption of more than $160,375?
(:?iect to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)

No
n Ybid you acquire the property covered by the exemption within 1,215 days before you filed this case?

No
n Yes

Officia| Form 1060 Schedule C: The Property You Claim as Exempt page 1 of_

Case 6: 18- bl<- 075

 

§§KS.] Doc 11 Filed 12/20/18 Page 4 of 39

Case number (ifknewn)

 

 

/7
Debtor 1 Q(l A_LI`M //\0/1/@(/€£_
First me Middle Fme l.ast rNay
m Additlonal Page
Brief description of the property and line Current value of the

on Schedule A/B that lists this property

Brief
description:

Line from
Schedule A/B:

Brief
description:

Line from
Schedule A/B: -__

Brief
description:

Line from
Schedule A/B: _` "

Brief
description:

Line from
Schedule A/B:

Brief
description:

Line from
Schedule A/B: -__

Brief
description:

Line from
Schedule A/B: __

Brief
description:

Line from
Schedule A/B:

Brief
description:

Line from
Schedule A/B: __

Brief
description:

Line from
Schedule A/B: ___

Brief
description:

Line from
Schedule A/B:

Brief
description:

Line from
Schedule A/B: --_

Brief
description:

Line from
Schedule A/B: ' "

Official Form 1060

portion you own

Amount of the exemption you claim

Check only one box for each exemption

 

l:l 100% of fair market value, up to
any applicable statutory limit

 

n 100% of fair market value, up to
any applicable statutory limit

 

cl 100% of fair market value, up to
any applicable statutory limit

 

n 100% of fair market value, up to
any applicable statutory limit

 

n 100% of fair market value, up to
any applicable statutory limit

 

E] 100% of fair market value, up to

 

\:l 100% of fair market value, up to

 

n 100% of fair market value, up to

 

l:l 100% of fair market value, up to

 

|:.l 100% of fair market value, up to

 

El 100% of fair market value, up to

Copy the value from
Schedule A/B
$ Cl s
$ El $
$ Cl $
$ Cl $
$ El $
$ El $

any applicable statutory limit
$ El $

any applicable statutory limit
$ El $

any applicable statutory limit
$ El $

any applicable statutory limit
$ El $

any applicable statutory limit
$ El $

any applicable statutory limit
$ EI $

 

n 100% of fair market value, up to
any applicable statutory limit

Schedule C: The Property You Claim as Exempt

Speciflc laws that allow exemption

 

 

 

 

 

 

 

 

 

 

 

 

page 2_ of _

Case 6:18-bl<-O7571-KS.] Doc 11 Filed 12/20/13y Page 5 0f39` "_‘“"` '

Fill in this information to identify your case:

Debtor 1

Debtor 2

(Spouse, if fliir\g) Flrst Name Midd|e Name Last Name

 

United Staies Bankruptcy Court for the: District of

Casenumber /8`0757/' /§Sj

iii known Cl Check if this is an
amended filing

 

Of'ficial Form 106D
Schedule D: Creditors Who Have Claims Secured by Property 12/15

Be as complete and accurate as possible. lf two married people are filing together, both are equally responsible for supplying correct
information. lf more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
additional pages, write your name and case number (if known).

 

1. D credltors have claims secured by your property?
¢\L . Check this box and submit this form to the court with your other schedules You have nothing else to report on this form.
Yes. Fill in all of the information below.

m List All Secured Claims

2. Llst all secured claims. lf a creditor has more than one secured claim, list the creditor separately `.
for each claim. |f more than one creditor has a particular claim, list the other creditors in Part 2.
As much as possible. list the claims in alphabetical order according to the creditor’s name.

  
   
   
   
 

  

"'Column C

Unsecured
:':: portion '

 

 

 

'~ yiie'.ny ,
Lo B€` F," no n u@\ Describe the property that secures the claim: $
Creditor's Name
12 n .. 61>)< 3000 am
umber Street

 

 

 

Am})e'.m CA 92870`3,5000 As of the date you file, the claim is: Check all that apply.

n Contingent
El unliquidated

 

 

city state ziP code n Disputed
Who owes the debt? Check one Nature of lien. Check all that apply.
m/Debf°r 1 °“\V D/An agreement you made (such as mortgage or secured
El Debtor 2 only car loan)
E] Debtor 1 and Debtor 2 only n Statutory lien (such as tax lien, mechanic’s lien)
El At least one of the debtors and another n dgmem lien from a |aWSUlt

Other (including a right to offset)

l:l Check if this claim relates to a

community debt y
Date debt was incurred Last 4 digits of account number § _‘_ _(p_ j

-2£| 551 k a n Hnanu:ad LLC Describe the property that secures the clai-n;: $ qb 'UX) too $ $
ditor's Name '_
'$‘i'>.i). set <i70 llw~»@~

Number Street

D . l 'T As of the date you file, the claim is: Check all that apply.
610 d ’ e' }7£55`[ H*e'r N n Contingent

37070 n Unliquidated

 

 

 

 

 

 

 

 

 

city stare ZiP code g Disputed
Who owes the debt? Check On€- Nature of lien. Check all that apply.
Wbtor 1 only v An agreement you made (such as mortgage or secured g
El Debtor 2 only car loan) i
n Debtor 1 and Debtor 2 only n Statutory lien (such as tax lien, mechanics lien) '
n At least one of the debtors and another n Judgmem \ie" f"°m a lawsuit

n Other (including a right to offset)
n Check if this claim relates to a

community debt
Date debt was incurred Last 4 digits of account number 53_"2 _D_ j

0 .
Add the dollar value of your entries in Co|umn A on this page. Write that number here: |$ g by Dl l 4 o l

 

 

Ofl”icial Form 106D Schedule D: Creditors Who Have Claims Secured by Property page 1 of__

 

Case 6:18-bl<-O7571- yS.] Doc 11 Filed 12/20/18 Page 6 of 39

Debtor 1

Flrst me

Addltlonal Page

After listing any entries on thls page, number them beginning with 2.3, followed

by 2. 4, and so forth.

3050# ALiObjC/`

Middle Ncny j Last Name /

Case number ill knawn)

oc/n’CLi/ca
U)

Column C '
Unsecured
portion

lf any

 

for/old //ar¢¢’zs)(' )q/“?L

Cred|tor's Name
337 /\/ §Vtor)ouak SiL 6~/¢0

/a//Ma$sei'_ F/ 3330/

 

city state ZiP Code
Who owes the debt? Check one.

Debtor1 only
n Debtor 2 only
cl Debtor1 and Debtor 2 only
n At least one of the debtors and another

El cheek if this claim relates to a
community debt

Date debt was incurred 020/b

 

Describe the property that secures the claim:

 

 

Lo@n C/i fill SL\

 

 

As of the date you file, the claim is: Check all that apply.
n Contingent

El unliquidated

El Disputed

Nature of lien. Check all that apply.

M agreement you made (such as mortgage or secured
car loan)

m Statutory lien (such as tax lien, mechanic’s lien)

n Judgment lien from a lawsuit

n Other (including a right to offset)

lite

Last 4 digits of account number___

 

_l;`lSLU?>lrtQ? cummo»u"~¢ clinicle

Creditor‘s NamJ

635 8£15+ Sé\>`t'p\ S}T\UL'\'

Number Street

Oildnda iii azsol

 

Clty State ZlP Code

Who owes the debt? Check one.

D/Debtor 1 only

n Debtor 2 only
n Debtor 1 and Debtor 2 only
n At least one of the debtors and another

cl Check if this claim relates to a
community debt

Date debt was incurred BID;IZ

Describe the property that secures the claim:

s ll>; DOD. 00 s s

 

 

Loqr\ if}`\oil .<»L>

 

 

As of the date you file, the claim is: Check all that apply.

cl Contingent

El unliquidated

n Disputed

Nature of lien. Check all that apply.

D/An agreement you made (such as mortgage or secured
car loan)

n Statutory lien (such as tax lien, mechanic’s lien)

Cl ludgment lien from a lawsuit

cl Other (including a right to offset)

Last 4 digits of account number

 

 

._J

 

Creditor's Name

 

Number Street

 

 

City State ZlP Code

Who owes the debt? Check one.

Debtor 1 only

Debtor 2 only

Debtor 1 and Debtor 2 only

Al least one of the debtors and another

D UUUU

Check if this claim relates to a
community debt

Date debt was incurred

Add the dollar value of your entries in Co|umn A on this page. Write that number here: $ 53 00
lf this is the last page of your form, add the dollar value totals from all pages.

Write that number here

Official Form 106D

Describe the property that secures the claim: $ $ $

 

 

 

 

Additional Page of Schedule D: Creditors Who Have Claims Secured by Property

As of the date you file, the claim is: Check all that apply.

n Contingent

El unliquidated

Cl Disputed

Nature of lien. Check all that apply.

a An agreement you made (such as mortgage or secured
car loan)

n Statutory lien (such as tax lien, mechanic’s lien)

m Judgment lien from a lawsuit

n Other (including a right to offset)

Last 4 digits of account number _

 

 

sw 0// 00`

page _ of __

 

 

  

Case 6:18-bl<-O7 -KS.] Doc 11 Filed 12/20/18 Page 7 of 39

/

nasa AwQ/tf 00§7;¢1/€;
F|rstyme M|d¢::?e J Last Nay

)
m List others to se Natitied for a oeb¢ gac Yau Already Listed

Debtor 1 Case number (rr knawn)

 

§ Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For examp|e, if a collection

s

§ agency is trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, it

you have more than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. lf you do not have additional persons to

 

§ be notified for any debts in Part 1, do not f'lll out or submit this page.

ij

 

 

 

 

0n which line in Part 1 did you enter the creditor?

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name Last 4 digits of account number_ _ _
Number Street
City State Z|P Code

On which line in Part 1 did you enter the creditor? _
Name Last 4 digits of account number _ _ _ _
Number Street
city state zlP code

| | On which line in Part 1 did you enter the creditor?

Name Last 4 digits of account number _ _ _ _
Number Street
City State ZlP Code

On which line in Part 1 did you enter the creditor? __
Name Last 4 digits of account number _ _ _
Number Street
City State ZiP Code

On which line in Part 1 did you enter the creditor?
Name Last 4 digits of account number _ _ _ __
Number Street
City State ZiP Code

On which line in Part 1 did you enter the creditor?
Name Last 4 digits of account number _ _ _ __
Number Street
City State ZiP Code

Official Form 106D Part 2 of Schedule D: Creditors Who Have Claims Secured by Property page _ of _

 

 

 

Case 6:18-bl<-O7571-KS.] Doc 11 Filed 12/20/13 Page 3 of 39

` Seur\mL Cicuril$j _ ' /iw)ollrli

i:’i`OfldO~ i\Gl”&QS'i'- i`iri' Gteu$L[OG{\-> /g/Jioo()lol>
337 i\ioil|'i\ /B¢‘or\oo il 611 §i@. 5000 g >/r O?()/¢
Tallqkaeaee_ lrl adam
Ler slele 1

Cil:t;§s)e Leon>

. gi`iouélr\ ?dommutui J~Qdeio )o_bbouoo
dim/melo ?iil irill` L 71@?1013$&/5"% \`/r| §006'
535 gasi é}§vi'ii §ili\u:i'

Gil ‘l:l 313<>'
Ltg‘]. <ABQ»SI:>`¢

@: i\oioe\ i:lrtorla:toui `LLc/_ CC»W> ` &,Diitod
WO Hol< 6000 \1/
Ami\tim CA °l2803 6000 k \/,,Voqolg n
4 dual snell Llo7 abel 8000

ill/ici`anoiH/larlctchi LLC~§ @Ov~‘~b> n 335 ii

§.”P,O- iowa 970
§ r>-dlle_ll~eln‘llel inv 37070
A@et a_s<>*t. .l-tz`z~§¢io‘-fi§$¢

 

 

Case 6218-bk-O7571-KS.] DOC 11 Filed 12/20/18

Fill in this information to identify your case:

Page 9 of 39

Debtor 1

 

l § cf
JMiddte`tVlT

Middle Name

Debtor 2
(Spouse, if tillng) First Name

 

United States Bankruptcy Court for the:

Casenumber /9‘0757/ " /i-S:i~

(|f known)

Gflicial Form 106E/F
Schedule ElF: Creditors Who Have Unsecured Claims

Be as complete and accurate as possible. Use Part 1 for creditors with PR|CR|TY claims and Part 2 for creditors with NONPRIOR|TY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
A/B: Property (Official Form 106AlB) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 1066). Do not include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. lt more space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number (if known).

m List All of Your PR|OR|TY Unsecured Claims

1. Do creditors have priority unsecured claims against you?
No. Go to Part 2.

n Yes.

2. List all of your priority unsecured claims. |f a creditor has more than one priority unsecured claiml list the creditor separately for each claim. For
each claim listed, identify what type of claim it is. |f a claim has both priority and nonpriority amounts, list that claim here and show both priority and
nonpriority amounts. As much as possiblel list the claims in alphabetical order according to the creditor’s name. lf you have more than two priority
unsecured claims. fill out the Continuation Page of Part 1. lf more than one creditor holds a particular claim, list the other creditors in Part 3.

(For an explanation of each type of clalm, see the instructions for this form in the instruction booklet.)

District of

El check if this is an
amended filing

 

 

 

12/15

 

 

 

 

 

 

 

 

 

 

 

 

Totalclalm _§ Prlorl,ty' Nonpriorit 1
§ ' * ' , amount amount
2.1
Last 4 digits of account number __ ___ ____ ___ $ $ $
Prion'ty Creditor's Name
When was the debt incurred?

f Number Street
f As of the date you file, the claim is: Check all that apply.

city state zlP code n C°"""ge"t

_, El unliquidated

Who incurred the debt? Check one. cl Disputed

n Debtor1 only

El Debtor 2 only Type of PR|OR|TY unsecured claim:

g Debt°r 1 and Debt°r 2 only l:l Domestic support obligations

At \east one of me debtors and another n Taxes and certain other debts you owe the government

n check 'f th's °|a'm 's for a c°mmu"'ty debt n Claims for death or personal injury while you were
ls the claim subject to offset? '"t°X'°ated
m No n Other. Specify

cl Yes
§2'2 i Last 4 digits of account number __ ___ __ __ $ $ $

Priority Creditor’s Name
When was the debt incurred?

 

 

 

Number Street
As of the date you file, the claim is: Check all that apply.
n Contingent

city state zlP code Cl Unliquidated

 

Who incurred the debt? Check one. n DiSP“ied

m Debtor1 only

Type of PR|OR|TY unsecured claim:
m Debtor 2 only

a Debtor1 and Debtor 2 only
\;l At least one of the debtors and another

n Check if this claim is for a community debt

ls the claim subject to offset?
a No
l;l .Yss,, ., ,

Official Form 106E/F

Schedule ElF: Creditors Who Have Unsecured Claims

Domestic support obligations
Taxes and certain other debts you owe the government

Claims for death or personal injury while you were
intoxicated

Other. Specify

D UUD

 

page 1 of

Debtor1 WOSO@&%?MF-O?§
net name lindley fast long

mvour PRioRiTY unseourod claims - continuation Page

U?o§ 11 Filed 12/20/18 Page'lO of 39

Case number tmmownl

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

After listing any entries on this page, number them beginning with 2.3, followed by 2.4, and so forth. Nonpriori
amount
` Last 4 digits of account number _ _ _ _ $ $ $
Priority Creditor’s Name
When was the debt incurred?
f Number Street
As of the date you file, the claim is: Check all that apply.
a Contingent
51 city state ziP code Cl unliquidated
§ Cl Disputed
1 Who incurred the debt? Check one.
El Debtor 1 only Type of PR|OR|TY unsecured claim:
n Debtor 2 only n Domestic support obligations
El Debtor1 and Debtor 2 only .
n Taxes and certain other debts you owe the government
cl At least one of the debtors and another . . . .
n Claims for death or personal injury while you were
\:l Check if this claim is for a community debt 'm°x'°ated
Cl other. Specify
ls the claim subject to offset?
a No
n Yes
`1, Last 4 digits of account number _ _ _ _ $ $ $
Prion'ty Creditor's Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply.
E] Contingent
city state zlP code \;l Unliquidated
n Disputed
Who incurred the debt? Check one.
n Debtor1 only Type of PR|OR|TY unsecured claim:
cl Debt°r 2 only cl Domestic support obligations
cl Debtor1 and Debtor 2 only ,
n Taxes and certain other debts you owe the government
n At least one of the debtors and another . . . .
n Claims for death or personal injury while you were
cl Check if this claim is for a community debt 'm°x'°ated
n Other. Specify
ls the claim subject to offset?
n No
, m Yes
' Last 4 digits of account number _ _ _ _ $ 5 $
Priority Creditofs Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply.
n Contin ent
9
city state zll= code Cl Un\lquldated

Who incurred the debt? Check one.

El Debtor1 only

cl Debtor 2 only

n Debtor1 and Debtor 2 only

n At least one of the debtors and another

L:l Check if this claim ls for a community debt

ls the claim subject to offset?

n No

n Disputed

Type of PR|OR|TY unsecured claim:

n Domestic support obligations
n Taxes and certain other debts you owe the government
n Claims for death or personal injury while you were

 

intoxicated
Cl other. specify

 

t
i
i
t
l
71»~.4,.»_…

Official Form 106E/F Schedule ElF: Creditors Who Have Unsecured Claims ` Da.ae of

r-,~¢v

First Namj

Midd|e Nan JLast Name /

@te$@$zititttin@i%di”jw F"ed statewith 11 Of 39

List All of Your NDNPR|OR|TY unsecured Claims

 

 

1 3. llJBo}ny creditors have nonpriority unsecured claims against you?

No. You have nothing to report in this pait. Submit this form to the court with your other schedules

Yes

  

claims fill out the Continuation Page of Part 2.

 

 

 

 

 

4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. lf a creditor has more than one
nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
included in Part 1. |f more than one creditor holds a particular claim, list the other creditors in Part 3.lf you have more than three nonpriority unsecured

 

 

 

 

 

 

 

 

 

 

 

 

 

t Total claim r
4.1 ,
:] Last 4 digits of account number__ ___ ___ _
Nonpriority Creditor's Name $
When was the debt incurred?
Number Street
city state ziP code As of the date you file, the claim is: Check all that apply.
n Contingent
Who incurred the debt? Check one. C| Unllquldaled
n Debtor 1 only n Disputed
n Debtor 2 only
a Debtor1 and Debtor 2 only Type of NONPRIOR|TY unsecured claim:
El At least one of the debtors and another l:l Srudenr loans
n Check if this claer ls for a community debt n Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
ls the claim S\Jbl'e¢t t° °ffset? n Deth to pension or profit-sharing plans, and other similar debts
El No Cl otnet. specify
n Yes
-2 Last 4 digits of account number __ ___ ___ __ $
Nonpriority creditors Name When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply.
City State Z|P Code a Contingent
Who incurred the debt? Check one. cl Un"€luldafed
n Debtor 1 only cl D'sputed
n Debtor 2 only _
l;l Debtor1 and Debtor 2 only Type of NONPR|OR|TY unsecured claim:
a At least one of the debtors and another n Student loans
_ _ _ _ _ L_.l Ob|igations arising out of a separation agreement or divorce
m Check if this claim is for a community debt that you old not roporl as priority claims
l8 the claim subject to offsel? n Debts to pension or profit-sharing plans, and other similar debts
cl No El other. Specify
n Yes
4.3 . .
L_| Last 4 digits of account number __ ___ _ _
Nonpriority Creditor's Name _ $._.________,
When was the debt incurred? ;
Number Street
City State ZrP Code As of the date you file, the claim is: Check all that apply.

Who incurred the debt? Check one.

n Debtor1 only

n Debtor 2 only

n Debtor1 and Debtor 2 only

cl At least one of the debtors and another

n Check if this claim is for a community debt

ls the claim subject to offset?
n No
cl Yes

Official Form 106E/F

n Contingent
El unliquidated
n Disputed

Type of NONPR|OR|TY unsecured claim:

a Student loans

n Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

n Debts to pension or profit-sharing plans, and other similar debts
El other. specify

 

Schedule E/F: Creditors Who Have Unsecured Claims page of

 

Debtor 1 ?O§&a

First Naty Middie N:nj l Last Name /

as/Ftiatb 1151an 211 1191 1101§911.§€%1:291 12 01 311

Your NCNPRlORlTY Unsecured Claims - Continuation Page

 

 

 

 

 

 

 

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total clal

Last 4 digits of account number

 

 

 

 

 

 

 

 

 

 

__ _' _* _ $
Nonpriority Creditor’s Name
When was the debt incurred?
N b St t
t um er fee As of the date you file, the claim is: Check all that apply.
city state zii> code E| Contingent
:, _ n Un|iquidated
Who incurred the debt? Check one. cl Disputed
n Debtor1 only
a Debtor 2 only Type of NONPR|OR|TY unsecured claim:
g Debtor1 and Debtor 2 only l:l Srudenr loans
At \east one of the debtors and another n Obligations arising out of a separation agreement or divorce that
' El Check if this claim is for a community debt you d'd not report as p"o"ty c|:°“ms _ _
a Debts to pension or profit-sharing plans, and other similar debts
1 ls the claim subject to offset? C| Other_ Specify
n No
cl Yes
Last 4 digits of account number _ _ _ __ $
Nonpriority Creditor's Name
When was the debt incurred?
Number Street _ _ _
As of the date you file, the claim is: Check all that apply.
City State z|P Code n Contingent
n iqui ate
El u i' 'd d
Who incurred the debt? Check one. cl Disputed
n Debtor1 only
n Debtor2 only Type of NONPR|OR|TY unsecured claim:
g Debtor 1 and Debtor 2 only n Student loans
At least one of the debtors and another n Obligations arising out of a separation agreement or divorce that
n Check if this claim is for a community debt you d'd not re‘_)°n as monty Cl'f“ms _ _
cl Debts to pension or profit-sharing plans, and other similar debts
ls the claim subject to offset? E| Other_ Specify
n No
n Yes
i___| $

 

Nonpriority Creditor's Name

 

 

Number Street

 

City State ZlP Code

Who incurred the debt? Check one.

n Debtor1 only

n Debtor 2 only

n Debtor1 and Debtor 2 only

n At least one of the debtors and another

ij Check if this claim is for a community debt

ls the claim subject to offset?

n No
a Yes

Official Form 106E/F

Last 4 digits of account number _

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

El Contingent
m Un|iquidated
n Disputed

Type of NONPR|OR|TY unsecured claim:

n Student loans

cl Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

a Debts to pension or profit-sharing plans, and other similar debts
El Other. Specify

Schedule EIF: Creditors Who Have Unsecured Claims page of l

Debtor 1

 

   

c 11 Filed 12/20/18 Page 13 of 39

Case number iii known

List Others to Be Notified About a Debt That You Already Listed

 

§
i

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For

example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
2, then list the collection agency here. Simi|ar|y, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the
§ additional creditors here. |f you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.

 

 

 

 

On which entry in Part 1 or Part 2 did you list the original creditor?

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

State

Z|P Code

Name
Line of (Check one): 'Cl Part 1: Creditors with Priority Unsecured Claims
Number Street El Part 2: Creditors with Nonpriority Unsecured Claims
Last 4 digits of account number __ _ _ ___
City State ZlP Code _ 1 11
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): |:l Part 1: Creditors with Priority Unsecured Claims
Numb°' S"°e* El Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number_ _ __
city state ziP code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): Cl Part 1: Creditors with Priority Unsecured Claims
Numbe' S"e*" El Part 2'. Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number __ _ _ __
city State Z|P Code 11 1 1 , …… ,» . .. ii »-.
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): Cl Part 1: Creditors with Priority Unsecured Claims
N““‘b°r S“ee‘ Cl Part 2: Creditors with Nonpriority Unsecured
Claims
_ Last 4 digits of account number __ _ __
City State ZlP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): El Part 1: Creditors with Priority Unsecured Claims
Number S"ee‘ n Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number __ _ __ t
City State Z|P Code 1
On which entry in Part 1 or Part 2 did you list the original creditor? '
Name
Line of (Check one): El Part 1: Creditors with Priority Unsecured Claims
Number Stree‘ El Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number __ _ _ __
City State ZlP Code
N On which entry in Part 1 or Part 2 did you list the original creditor?
ante
Line of (Check one): U Part 1: Creditors with Priority Unsecured Claims
Number Street . . . .
El Part 2: Creditors with Nonpriority Unsecured
Claims
City Last 4 digits of account number__ __ _ __

Official Form 106E/F

Schedule ElF: Creditors Who Have Unsecured Claims pace of 1

 

 

      

 

First/*Jame Middley\e Last Na

m Add the Amounts for Each Type of Unsecured Claim

, 6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.
Add the amounts for each type of unsecured claim.

%w@a$ trw-075 strange F"€d lzézszii§bmizr@ 14 Of 39
j 9‘ d

Total claim

: Total claims 6a. Domestic support obligations 6a $ Q
from Paru 6b. Taxes and certain other debts you owe the
§ government 6b. $ §§

60. Claims for death or personal injury while you were
intoxicated 6c. $ §§

6d. Other. Add all other priority unsecured claims.
Write that amount here. 6d. + $

 

6e. Tota|. Add lines 6a through 6d. 6e.

 

 

 

Total claim

Totalclaims 6f. Student loans 6f. $ §§

 

 

 

 

from Part 2 69. Obligations arising out of a separation agreement
' or divorce that you did not report as priority
claims 69. $
6h. Debts to pension or profit-sharing plans, and other
similar debts 6h. $ Q
6i. Other. Add all other nonpriority unsecured claims.
Write that amount here. 6i. + $
6j. Tota|. Add lines 6f through 6i. 6j. $
Official Form 106E/F Schedule ElF: Creditors Who Have Unsecured Claims cage

01

 

 

Case 6:18-bk-O7571-KS.] DOC 11 Filed 12/20/18 Page 15 of 39

CYQJJ~)®V$ 1 : OWC .5

® Aterso :
”901 155><112<50

./1111 L551+11F mem ,_

,_ .. TD ,Bqni< |\iof~i~h,",_NA , , ,.
__ \‘%7§1-~1`<15<0~100

` ., Simonm& Im<l m Florrgloc
1 379'®1)0\<_1$/\1)€ 522 1110 1
.1 /Ari‘i'omon§e 1
, Hl>;k 510(5 541(551 /r1_11 3100

,1@11 115 5515\1 1

"P0 3574 53330<> 1 _
.©vi Fi ,3',2?§55 ,,`35>’00 _
111107~11>1.»,@355 1111 1113 `

mem3 ,,
”Pj.0 1555 saw

5 C.,O)N'li_l nn 5 FL 33075 3;:{%[0 N..'…

1 /1111 030~115 1531.,1<1‘17051'\165:'51
\~<555173€1.'#177,"€

`@ 1315 151

’DO 35751£3555/¢5

071 PL 53235 5in

. /\111 ama l 300 737 9)'~/0

C) 1515/551 ‘M_
03 OQ\`G\_ 1000<>\ 123

. 1.35551 Q10\101` 11 Me ab 1@~~`?15"(2303»4. .

1 1171311r<733\5154311

031651 Fi 357/4 1

; " `1_ __:,§:`__'11:3¢1'3;1>_`5» m

51,<53`1.`<>1’>§_$ 1

w 535

 

Case 6218-bk-O7571-KS.] DOC 11 Filed 12/20/18

Fill in this information to identify your case:

- / ,
Debtor csa ’l / (_,p @l/'YQ(/C&
Firsr Njne C/mudla Nam:j / Last Nam )
Debtor 2

(Spouse lf filing) First Name Mlddls Name Last Name

 

United States Bankruptcy Court for the: District of

Case number /8' 0757/' /€S;_T

(|f known)

 

 

Official Form 106G

 

1

Page 1601c 391

El Check if this is an
amended filing

Schedule G: Executory Contracts and Unexpired Leases 12/15 `

Be as complete and accurate as possible. |f two married people are filing together, both are equally responsible for supplying correct
information. lf more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any

additional pages, write your name and case number (if known).

1. wave any executory contracts or unexpired leases?

No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
l:l Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106AlB).

2. List separately each person or company with whom you have the contract or |ease. Then state what each contract or lease is for (for
example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and

unexpired |eases.

Person or company with whom you have the contract or lease State what the contract or lease is for

 

 

Name

 

Number Street

 

 

City State Z|P Code

 

 

Name

 

Number Street

 

; 1 11 , City State ziP,,code
12.3§

 

Name

 

Number Street

 

City State Z|P Code

 

Name

 

Number Street

 

_ city state ziP code
2.5§

` Name

 

 

 

Number Street

 

City State Z|P Code

Official Form 106G Schedule G: Executory Contracts and Unexpired Leases

page 1 of __

Case 6:18-bk-O757 -KS.] DOC 11 Filed 12/20/18 Page 17 of 39

Deb\<>\' 1 0 5 q AUMC[ 0 % q`U€a Case number wkmrm
Flrs¢yame M¢ddlzy»e J Lasman:?/ y \)

- Additiona| Page if You Have More Contracts or Leases

 

Person or company with whom you have the contract or lease What the contract or lease is for

§22§

;w.
Name

 

 

Number Street

 

City State Z|P Code

 

_.\

 

Name

 

Number Street

 

City State Z\P Code

 

 

 

Name

 

Number Street

 

City State Z|P Code

 

 

 

Name

 

Number Street

 

City State Z|P Code

 

 

 

…`:J
l Name

 

Number Street

 

City State Z\P Code

 

 

by

 

Name

 

Number Street

 

City State Z|P Code

 

 

Name

 

Number Street

 

City State ZIP Code

 

 

Name

 

Number Street

 

 

c‘rry state z\P code

 

Official Form 1066 Schedule G: Executory Contracts and Unexpired Leases page _ of

Case 6:18-bk-O7571-KS.] DOC 11 Filed 12/20/18 Page 18 of 39

Fill in this information to identify your case:

’ * / l
Debtor1 OSC 7-/6&/ (/ 0 ,Ha\uez
First>hme d M|ddle me LaUme)
Debtor 2

(Spouse, if flling) First Name Midd|e Name Last Name

 

United States Bankruptcy Court for the: District of

Case number /3’076_7/‘ /TS`T

(if known)

 

l:l Check if this is an
amended filing

Official Form 106H
Schedule H: Your Godebtors 12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. |f two married people
are filing together, both are equally responsible for supplying correct information. |f more space is needed, copy the Additiona| Page,l fill it out,

and number the entries' ln the boxes on the left. Attach the Additiona| Page to this page. On the top of any Additional Pages, write your name and §
case number (if known). Answer every question.

 

1. l?o(yo€ have any codebtors? (|f you are filing a joint case, do not list either spouse as a codebtor.)
§ No

 

Cl Yes

§ 2. Withln the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
Yria, California, ldaho, Louisiana, Nevada, New Niexico, Puerto Rico, Texas, Washington, and Wisconsin.)

No. Go to line 3.
cl Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

UNo

n Yes. ln which community state or territory did you |ive? . Fill in the name and current address of that person.

 

Name of your spouse, former spouse, or legal equivalent

 

Number Street

 

City State ZlP Code

3. ln Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
Schedule D (Official Form 1060), Schedule E/F (Official Form 106EIF), or Schedule G (Official Form 106G). Use Schedule D,
Schedule E/F, or Schedule G to t`ll| out Column 2.

Column 1: Your codebtor Column 2: The creditor to whom you owe the debt

 

Check all schedules that app|y:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.1
El schedule D, line____
Name
El Schedule E/F, line
Number Street El schedule G. line
City …,... 5wa , _ _ ZiPaCOde … …
3.2
El Schedule D, line ___
Name
El schedule E/F, llhe____
Number Street |;l Schedule G, line
C'fy …__Sw,.f€ ……. , . _ZiP,C°d¢.
3.3
n Schedule D, line
Name
\;l Schedule EIF, line
Number S"°°‘ El Schedule G, line
a City , ll estate a ., _ .V lZ,LPQ°d¢, l ,,

thcial Form 106H Schedule H: Your Codebtors page 1 of_

 

 

 

Case 6:18-bl<-O7571-KS.] DOC 11 Filed 12/20/18 Page 19 of 39

Deblor 1 _ ' OSOL ALPO['L/é/ §§ 6///)’ O/L/P g case number cream
Flrst Naye Midd|e warned `Lay|ame / `/

-Additional Page to List More Codebtors

Column 1: Your codebtor Column 2.' The creditor to whom you owe the debt

Check all schedules that app|y:

§

 

Cl Schedule D, line
El Schedule E/F, line

Number street El Schedule G, line

Name

 

 

C'W §\§*§ ,'....cZ_lFlQQ¢e l _

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

n Schedule D, line
Name ___
Cl Schedule E/F, line
Number st,ee, El schedule G, line
VCEY, c c ,, ,Sta'€ , ,, ,l M.,ll.,ZchQ°de
3._|
Cl Schedule D, line
Name _
Cl Schedule E/F, line
Number street El Schedule G, line _____
city scale zlP code
3._
h |:l Schedule Dl line
Name
lZll schedule E/F, line
Number street Cl Schedule G, line
City State ,,..…,~,. l § c Z'P QS?§§_.
ZJ
El Schedule D, line §
Name ____ g
El Schedule E/F, line
Number Street Cl Schedule G, line

 

.Ci*¥._'_v_§._ c _, c ,, _c$_f§¥§. l. ,. . _ __Z|PCQ¢¢

 

 

 

 

 

 

El Schedule D, line
Name

El Schedule E/F, line
Number street Cl Schedule G, line

, City State , ,, _Z'F_’ _C_°d§_~ ,, , ,
i-i

Cl Schedule D, line
Name

El Schedule E/F, line
Number Street CI Schedule G, line

 

., City §i§ie,.,.A cl l, ., , ,.FZ,_'P C°d§\l , ,,

 

El Schedule D, line
Name
z Cl Schedule E/F, line
El Schedule G, line

 

Number Street

 

 

City State ZIP Code

0fticial Form 106H Schedule H: Your Codebtors page __ of __

 

 

Case 6:18-bl<-O7571-KS.] Doc 11 Filed 12/20/18 Page 20 of 39

Fill in this information to identify your case:

Debtor 1

b d Middi:rj
Debtor 2

(Spouse, if filing) Flrst Name Middle Name Last Name

 

United States Bankruptcy Court for the: District of

casenumber jS’ '0757[ ' /T 33 _ check if this is:

(lf known)

 

n An amended filing

Cl A supplement showing postpetition chapter 13
income as of the following date:

 

Official FOl'lTl 106| m
Schedule l: Your lncome 12/15

Be as complete and accurate as possible. lf two married people are filing together (Debtor1 and Debtor 2), both are equally responsible for
supplying correct information. lf you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
lf you are separated and your spouse is not filing with you, do not include information about your spouse. lf more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

mescribe Employment

;1. Fill in your employment

 

 

 

 

 

 

information. Debtor 1 Debtor 2 or non-filing spouse
lf you have more than one job,
attach a separate pa e with
information about edgitiona| Employment status U€np|oyed Up|oyed
employers. n Not employed n Not employed
include part~time, seasona|, or . § _
self-employed work. (i \ }L?/ ;/
occupation YCQNQ»( OU§,°, 0 ja / 05 [/
Occupation may include student
or homemaker, if lt applies. \/ §
Employer’s name isi V\Q A'I\QL| 5 grigg/0 0/0/3§&550"') TZZL/
Employer'saddress seal lee RE\') sic sic Or/am/c F/
umber Street Number Street

ini;r (P)ri< i:i 3330§
amici

 

City State ZlP Code City State Z|P Code

How long employed there? l //Z_ 571 §§ /){1< 5
mfive Details About Monthly lncome

Estimate monthly income as of the date you file this form. lf you have nothing to report for any line, write $O in the space. include your non-filing
spouse unless you are separated.

|f you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
below. lf you need more space, attach a separate sheet to this form.

For Debtor 1 For Debtor 2 or
non-filing spouse

r

 

y 2. List monthly gross wages, salary, and commissions (before all payroll

j deductions). |f not paid monthly, calculate what the monthly wage would be. $| Hljbb $ c g Q 00
3. Estimate and list monthly overtime pay. 3 +$ § + $ Q

_, pa
§ 4. Calculate gross income. Add line 2 + line 3. 4. $i| il 1 100 $/ o gA, o

 

 

 

 

 

 

Official Form 1061 Schedule l: Your lncome page 1

Case 6:18-bi<-O7 /1-KS.] Doc 11 Filed 12/20/18 Page 21 of 39

  

Debtor 1 Case number iirkhcwn)

For Debtor 1 For Debtor 2 or

Copy line 4 here ............................................................................................... ') 4. $ l ji_l"i,oo $ fn EHDL 00

§ 5. List all payroll deductions:

 

 

 

 

 

 

 

 

 

 

5a. Taxl Medicare, and Social Security deductions 5a. $ @( $ g
5b. Mandatory contributions for retirement plans 5b. $ fbi $ w
50. Vo|untary contributions for retirement plans 5c. $ 4@{ $ 05
5d. Required repayments of retirement fund loans 5d. $ g $ w
5e. insurance 5e. $ @/ $ g
5f. Domestic support obligations 5f. $ g $ w
Sg. Union dues y 59_ $ a $ ¢
§ 5h. Gther deductions. Specify: 5h. +$ (j‘ + $ a
6. Add the payroll deductions Add lines 5a + 5b + 50 + 5d + 5e +5f + 5g + 5h. 6. $ d $ 6

 

.`i

<-/-)
o
l Q~

$ i,;i`i';\.°O

7. Calculate total monthly take-home pay. Subtract line 6 from line 4.

j 8. List all other income regularly received:

8a. Net income from rental property and from operating a business,
profession, or farm

Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total $
monthly net income. 8a.

8b. interest and dividends l 8b. $

8<:. Family support payments that you, a non-filing spouse, or a dependent
regularly receive

 

 

Q&Q §§

include aiimony, spousal support, child support, maintenance, divorce $

settiement, and property settiement. 8c
8d. Unemployment compensation 8d. $ $
8e. Social Security 8e. $

 

8f. Other government assistance that you regularly receive
include cash assistance and the value (if known) of any non-cash assistance

that you receive, such as food stamps (beneflts under the Supplementai
Nutrition Assistance Program) or housing subsidies.

 

 

 

 

 

 

 

bids s sss else

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Specify: 8f. $ $ d
8g. Pension or retirement income 89. $ $ d
y Bh. Cther monthly income. Specify: 8h. + $ + $ d
9. Add all other income. Add lines 8a + 8b + 80 + 8d + Be + 8f +Sg + 8h. 9. $ $ a
10.Ca|cu|ate monthly income. Add line 7 + line 9. 00 ' o 0 _ 60
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse. 10. $-|-\:l_'_q‘_- + $-/,-_50?_0|-_- _ $
711. State all other regular contributions to the expenses that you list in Schedule J.
include contributions from an unmarried partner, members of your househoid, your dependents, your roommates, and other
friends or reiatives.
Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
Specify: 11. '|' $ z
§ 12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income. q § 00
Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical lnformation, if it applies 12. f'
con'nbined
monthly income

13. Wu expect an increase or decrease within the year after you file this form?
; No.

 

i;l Yes. Expiain:

 

 

 

Official Form 106| Schedule l: Your income page 2

 

 

Case 6:18-bl<-O7571-KS.] DOC 11 Filed 12/20/18 Page 22 of 39§§ _ §

Fill in this information to identify your case;

/
Debtor 1

 

, ` y §
nemva /:&j[ M'mdl:-N¢jé / 0 winning § CheCk if this iSZ
El An amended filing

l:l A supplement showing postpetition chapter 13
expenses as of the following date:

Debtor 2
(Spouse, lt tiling) Firsr Name Miudle Name Last Name

 

United States Bankruptcy Court for the: District of

Casenumber /8' 9767/’ /€SJ

(|f known)

MM/DD/YYYY

 

 

Official Form 106J-2
Schedule J-2: Expenses for Separate Household of Debtor 2 12/15

Use this form for Debtor 2’s separate household expenses ONLY lF Debtor1 and Debtor 2 maintain separate households. If Debtor 1 and
Debtor 2 have one or more dependents in common, list the dependents on both Schedule J and this form. Answer the questions on this form
only with respect to expenses for Debtor 2 that are not reported on Schedule J. Be as complete and accurate as possible. |f more space is
needed, attach another sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every
question.

m Describe Your Household

1. |:oJou and Debtor1 maintain separate households?

 

No. Do not complete this form.

 

 

 

 

 

 

 

n Yes
2. Do you have dependents? E| No
Dependent’s relationship to Dependent’s Does dependent live

DO not list Dethr 1 but list all n Yes. Fill out this information for Debf°l' 21 age Wifl'l y°u?

other dependents of Debtor 2 each dependent ..........................

regardless of whether listed as a l:l No

dependent of Debtor1 on [:| Yes

Schedule J. n

Do not state the dependents’ n No

names. Yes
El No
n Yes
l:l No
n Yes
El No
l:l Yes

3. Do your expenses include n No
expenses of people other than

yourself, your dependents, and cl Yes
D§beU? , ,»

m Estimate Your Ongoing Monthly Expenses

 

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed.

lnc|ude expenses paid for with non-cash government assistance if you know the value of
such assistance and have included it on Schedule l: Your lncome (Official Form 106|.) Y°W expenses

 

4. The rental or horne ownership expenses for your residence. include tirst mortgage payments and
any rent for the ground or lot. 4. $

lf not included in line 4:

4a. Rea| estate taxes 4a. $
4b. Property, homeowner’s, or renter’s insurance 4b. $
4c. Home maintenance, repair, and upkeep expenses 4c. $
4d. Homeowner’s association or condominium dues 4d. $

Of&cia| Form 106J-2 Schedule J-2: Expenses for Separate Household of Debtor 2 page 1

10.
11.
12.

13.

15.

16.

17.

18.

19.

20.

Case 6:18-bl<-O7571-KS.] DOC 11 Filed 12/20/18 Page 23 of 39

Debtor1 O§(l A'L/OZC/(./ /§(;J///UQUC£

Flrsi blame Mld<:le Na `/ Last Namy

. Additionai mortgage payments for your residence, such as home equity loans

. Utilities:

6a. E|ectricity, heat, natural gas

6b. Water, sewer, garbage collection

6c. Telephone, cell phone, lnternet, satellite, and cable services
6d. Other. Specify:

 

Food and housekeeping supplies

Chi|dcare and children’s education costs

. Ciothing, iaundry, and dry cleaning

Personal care products and services
Medical and dental expenses

Transportation. include gas, maintenance, bus or train fare.
Do not include car payments.

Entertainment, ciubs, recreation, newspapers, magazines, and books

Charitable contributions and religious donations

lnsurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.

15a. Life insurance
15b. Hea|th insurance
15c. Vehicle insurance

15d. Other insurance. Specify:

 

Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify:

 

installment or lease payments:
17a. Car payments for Vehic|e 1
17b. Car payments for Vehic|e 2
17c. Other. Specify:

 

17d. Other. Specify:

 

Case number (irknown)

Your payments of alimony, maintenance, and support that you did not report as deducted from

your pay on line 5, Schedule I, Your lncome (Official Form 106|).

Other payments you make to support others who do not live with you.
Specify:

Other real property expenses not included in lines 4 or 5 of this form or on Schedule l: Your income.

20a. Mortgages on other property

20b. Real estate taxes

200. Property, homeowner’s, or renter’s insurance
20d. Maintenance, repair, and upkeep expenses

20e. Homeowner’s association or condominium dues

Official Form 106J-2 Schedule J-2: Expenses for Separate Household of Debtor 2

6a.
6b.
60.
6d.

10.
’l‘i.

12.

13.
14.

15a.
15b.
15c.

15d.

16.

17a.

17b.

17c.

17d.

18.

19.

20a.
20b.
20e.
20d.
20e.

Your expenses

$

$$€'h$$$$$$$

$€669$

69€£$'$

69$$$$

 

page 2

 

Case 6:18-bl<-O7571-KS.] DOC 11 Filed 12/20/18 Page 24 of 39

Debtor1 GSOL Add(/(./ Oa)nq(/€Z- Case number (uknown)
Fii'si tying Midnizn)hie J Last italy d d

21. Other. Specify: 21.

22. Your monthly expenses. Add lines 5 through 21.
The result is the monthly expenses of Debtor 2. Copy the result to line 22b of Schedule J to calculate the

total expenses for Debtor 1 and Debtor 2. 22.

23. Line not used on this form.

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

l:l No.

 

+$

 

 

 

 

 

n Yes. Exp|ain here:

 

Official Form 106J-2 Schedule J-2: Expenses for Separate Household of Debtor 2

page 3

CaSe 6218-bk-O7571-KS.] DOC 11 Filed 12/20/18 . Page 25 0139~

Fill in this information to identify your case:

Debtor 1

Debtor 2

 

(SpOuSe, if filing) Fiist Name Middie Name Last Name

United States Bankruptcy Court for the: District Of

Case number / 2 ’ 0757/ " li S:T

(|f known)

 

 

Official Form 106Dec

 

Declaration About an individual Debtor’s Schedules

0 &. \'

Ci check ifihjs is an
amended filing

12/15

 

if two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20

years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

Did you pay or agree to pay someone who is NOT an attorney to help you till out bankruptcy forms?

No
l:l Yes. Name of person

Under penalty of perjury, l declare that l have read the summary and schedules filed with this declaration and

that re true and co

x uootAr MZ/Mawlz X

  

 

Signatlire of Debtor 1 Signature of Debtor 2

Date /5'12'/13¥¥0\{/8/ Date

MM/ DD

MM/ DD/ YYYY

. Attach Bankruptcy Petition Preparer’s Notice, Declalation,- and
Signature (Ofiicia| Form 119).

 

Official Form 1060ec Declaration About an individual Debtor’s Scheduies

 

Case 6:18-bl<-O7571-KS.] DOC 11 Filed 12/20/18 Page 26 of 39

Fill in this information to identify your case:

Debtor 1

Firsi Niylie -die Nam:j
Debtor 2

 

(SpOuSe, if l"lllng) First Name § Middle Name Last Name

United States Bankruptcy Court for the: District of

Case number lg’ 0757/ ` K 3 j

(|f known)

n Check if this is an

 

 

 

amended filing

Official Form 106Dec ,
Declaration About an individual Debtor's Schedu|es 12/15

lf two married people are filing together, both are equally responsible for supplying correct information.

 

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or

obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

NO

n Yes. Name of person . Attach Bankruptcy Petition Preparer`s Notice, Declaration, and

Signature (Official Form 119).

Under penalty of perjury, l declare that l have read the summary and schedules filed with this declaration and
tha e are true and c

x ,/l~ ?@Otv§w§\ x

 

Signadire of Debtor 1 Signature of Debtor 2

Date 0/2/9'0,20 § Date

MM/ DD/YYYY MM/DD/YYYY

 

Official Form 1OSDec Declaration About an individual Debtor's Scheduies

Case 6:18-bl<-O7571-KS.] DOC 11 Filed 12/20[18 Page 27 of 39

Fill in this information to identify your case:

Debtor 1

 

L./ WName
Debtor 2

(SpOuSe, iff|ling) Flrst Name Middie Name Last Name

 

United States Bankruptcy Court for the: District of

case number / 3 ' 07 57/ - KS`T E| Check ifihis is an

(iiknowni amended filing

 

 

Official Form 108
Statement of intention for individuals Filing Under Chapter 7 12/15

if you are an individual filing under chapter 7, you must fill out this form if:
l creditors have claims secured by your property, or
l you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.

 

if two married people are filing together in a joint case, both are equally responsible for supplying correct information.
Both debtors must sign and date the form,

Be as complete and accurate as possible. if more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

§
must Your Creditors Who Have Secured Claims §
l
i

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
information below.

 

 

 

identify the creditor and the property that is collateral What do you intend to do with the property that Did you claim the propeg
secures a debt? as exempt on Schedule
g;:;j;t:°r'$ Lobt\ g no mei aj LL C El Surrender the property, l;l No
_ _ El Retain the property and redeem it. E"Yes
E;;c;:,?;'on of 0'0 ( a Retain the_property and enter into a §
securing debt Reaffirmation Agreement.
D€etain the property and [exp|ain]:
m\§t \/oir\
Creditors s El S rr nder th ro ert . Cl No
§ pt u e e p p y
name_ § K| f K\Q nd mnua` LLC' cl Retain the property and redeem it. E’Yes
Ere);<;'|i§);ion of /?(b ( §\/ l:l Retain the'property and enter into a
securing debt 91 Reaff/rmation Agreement.
Metain the property and [exp|ain]: 0
;}3' gr_-l@gh or rmg!§,»§§ gen
Credit_°"'$ n Surrender the property. n No
name: _ ' cl Retain the property and redeem it. U Yes
E;;<;T;'on of n Retain the§property and enter into a
Secun-ng debt Reafflrmatlon Agreement.

n Retain the property and [exp|ain]:

 

 

Creditors El Surrender the property, El No
name:

n Retain the property and redeem it. Cl Yes
:;;<::,€;|on of cl Retain the property and enter into a
Securing debt Reaff/'nnation Agreement.

L_.l Retain the property and [exp|ain]:

 

Ofncia| Form 108 Statement of intention for individuals Filing Under Chapter 7 § page 1

Case 6:18-bl<- 7571-KS.] DOC 11 Filed 12/20/18 Page 28 of 39

Debtor1 _ 030 AUJL/t[ 0 Jq` q Ue 2 Case number (Ifknown)
First)ame M:Niame`j Lasy|ame

m;i.ist Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 1066),
' fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 

 

 

 

 

 

 

Describe your unexpired personal property leases Wiil the lease be assumed?
Lessor’s name: 1 n No
§ l;l Yes

Description of leased

property:

Lessor’s name: g No
l:l Yes

Description of leased

property:

Lessor’s name: cl No

Description of leased cl Ye$

property:

Lessor’s name: El No
n Yes

Description of leased

property:

Lessor’s name: |;| No
Cl Yes

Description of leased

property:

Lessor’s name: n No
l:l Yes

Description of leased

property:

Lessor`s name: n No
El Yes

Description of leased
property:

m:g.. saw

Under penalty of perjury l declare that l have indicated my intention about any property of my estate that secures a debt and any

 

X

Signature of Debtor 2

  
  

 

Sign ture of Debtor 1

Date la ‘ / 2 ‘ § K£ Date

MM/ DD / YYYY MM/ DD/ YYYY

ao/S’

Ofncial Form 108 Statement of intention for individuals Fi|ing Under Chapter 7 page 2

 

 

Case 6:18-bl<-O7571-KS.] DOC 11 Filed 12/20/18 Page 29 of 39

Fill in this inf°rm'ati°" t° identify your Case: Check one box only as directed in this form and in

Form122A-1Supp:

 

 

 

 

 

Debtor 1 __ U € Z.,
' ame f
C§NS g 1. There is no presumption of abuse.
Debtor 2
(Sp°“$°» if""“g) Fl'SfNa'"° Mld°'° Name '-“*Nam° l:l 2. The calculation to determine ita presumption of
_ § abuse applies will be made under Chapter 7
United States Bankruptcy Court for the: District Of Means Test Calculation (Official Form 122A_2)’
Case number / Y' 97. 5 7'/ ' K 53 n 3. The Means Test does not apply now because of
(If known) qualified military service but it could apply later.

 

 

cl Check if this is an amended filing

Official Form 122A-1

 

Chapter 7 Statement of Your Current Monthly income 12/15

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for being accurate. if more
space is needed, attach a separate sheet to this form. include the line number to which the additional information applies. On the top of any
additional pages, write your name and case number (if known). if you believe that you are exempted from a presumption of abuse because you
do not have primarily consumer debts or because of qualifying military service, complete and file Statement of Exemption from Presumption of
Abuse Under § 707(b)(2) (Official Form 122A-1Supp) with this form,

m Calculate Your Current Monthly income

1. What is your marital and filing status? Check one only,

n Not married. Fill out Column A, lines 2-11.
cl Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.

 

Married and your spouse is NOT filing with you. You and your spouse are:
Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.

cl Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare
under penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your
spouse are living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C. § 707(b)(7)(B).

Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this
bankruptcy case, 11 U.S.C. § 101(10A). For example, if you are ming on September 15, the 6-month period would be March 1 through
August 31. if the amount of your monthly income varied during the 6 months, add the income for all 6 months and divide the total by 6. j §
Fill in the result. Do not include any income amount more than once. For example, if both spouses own the same rental property, put the
income from that property in one column only. if you have nothing to report for any line, write $O in the spaoe.

Column A Column B
Debtor 1 Debtor 2 or
non-filing spouse

2. Your ross wa es, saia ,ti s, bonuses, overtime, and commissions 0
g 9 ry p $\ifli.jo $[Ig¢)c°

(before all payroll deductions).

3. Aiimony and maintenance payments. Do not include payments from a spouse if $ ¢ $

Column B is filled in.

ls

4. Ai| amounts from any source which are regularly paid for household expenses
of you or your dependents, including child support. include regular contributions
from an unmarried partner, members of your household, your dependents, parents,

 

 

 

and roommates. include regular contributions from a spouse only if Column B is not Q Q

filled in. Do not include payments you listed on line 3. $ $
5. Net income from operating a business, profession, Debtor 1 Debtor 2

or farm

Gross receipts (before all deductions) $__ $__

Ordinary and necessary operating expenses - $ - $

Net monthly income from a business, profession, or farm $ $ :::;y_) $ §§ $ QZ
6. Net income from rental and other real property Debtor1 Debtor 2

Gross receipts (before all deductions) $ $

Ordinary and necessary operating expenses - $ - $

Net monthly income from rental or other real property $ $ :::;y_) $ $ Q
7. interest, dividends, and royalties $ $ a

 

 

Official Form 122A-1 Chapter 7 Statement of Your Current Monthly income page 1

Case 6:18-bl<-O7571-KS.] DOC 11 Filed 12/20/18 Page 30 of 39

 

 

 

 

Debtor 1 Case number (irknawn)
Column A Column B
Debtor 1 Debtor 2 or
non-filing spouse
8. Unemployment compensation 7 5 d $
*I
Do not enter the amount if you contend that the amount received was a benefit l
under the Social Security Act. lnstead, list it here: ...............................
For you .................................................................................. $
For your spouse ................................................................... $
9. Pension or retirement income. Do not include any amount received that was a d
benefit under the Social Security Act. $ $ @/
ali ]

10. income from all other sources not listed above. Specify the source and amount.
Do not include any benefits received under the Social Security Act or payments received
as a victim of a war crimel a crime against humanity, or international or domestic
terrorism. if necessary, list other sources on a separate page and put the total below.

 

 

Total amounts from separate pages, if any. " + $ d + $

 

 

11. Calculate your total current monthly income. Add lines 2 through 10 for each 0 + w _ o §
column. Then add the total for Co|umn A to the total for Column B. $ 0 $ l 59§[), " 33 C)q‘/, (§

Total current

monthly income

 

 

 

 

 

 

 

m Determine Whether the Means Test Appiies to You

 

Muitiply by 12 (the number of months in a year).

12b. The result is your annual income for this part of the form.

 

13. Calculate the median family income that applies to you. Follow these steps:

 

 

 

 

 

 

 

Fill in the state in which you live. F{ Ori d g
Fill in the number of people in your household. 7
Fill in the median family income for your state and size of household. ............................................................................................. 13. $ 0 l co

 

 

 

To find a list of applicable median income amounts, go online using the link specified in the separate
instructions for this form. This list may also be available at the bankruptcy clerk’s oftice.

14. How do the lines compare?

14a. Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
Go to Part 3.

14b. n Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
Go to Part 3 and fill out Form 122A-2.

Sign Below

 
    

 

 

§ emma x
Signature of Debtor 1 Signature of Debtor 2
Date /3 ‘Z 2 ' § 01 5 § Date
MM/DD /YYYY MM/DD /YYYY

if you checked line 14a, do NOT fill out or H|e Form 122A-2.
if you checked line 14b, fill out Form 122A-2 and file it with this form.

 

 

Official Form 122A-1 Chapter 7 Statement of Your Current Monthly income page 2

 

Case 6:18-bk-O7571-KS.] DOC 11 Filed 12/20/18 Page 31 of 39

Fill in this information to identify your case: Check me appropriate box 33 dir€€ted in

lines 40 or 421

Debtor 1

Debtor2 ' l ‘ d Mlddla`tT 0 l.\as_tjme

 

According to the calculations required by
this Statement:

 

(spouse, ifnling) Firsmame undue Name Lasmame a 1. There is no presumption of abuse.

United States Bankruptcy Court for the: District of

Case number /2' 0757/ ' H 53

(|f known)

n 2. There is a presumption of abuse.

 

 

El Check if this is an amended filing

 

 

Official Form 122A-2
Chapter 7 Means Test Calculation .04/16

To fill out this form, you will need your completed copy of Chapter 7 Statement of Your Current Monthly lncome (Official Form 122A-1).

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for being accurate. |f more space
is needed, attach a separate sheet to this form. lnc|ude the line number to which the additional information applies. On the top of any additional
pages, write your name and case number (if known).

m Determine Your Adjusted lncome

 

 

 

 

1. Copy your total current monthly income. ............................................................... Copy line 11 from official Form 122A-1 here') ........... $
2. Did you fill out Co|umn B in Part1 of Form 122A-1?
El No. Fill in $0 for the total on line 3.
El Yes. ls your spouse tiling with you?
n No. Go to line 3.
El Yes. Fill in $0 for the total on line 3.
3. Adjust your current monthly income by subtracting any part of your spouse’s income not used to pay for the
household expenses of you or your dependents. Fo|low these steps:
On line 11, Column B of Form 122A-1, was any amount of the income you reported for your spouse NOT
regularly used for the household expenses of you or your dependents?
C| No_ Fill in 0 for the total on line 3.
n Yes. Fill in the information below:
State each purpose for which the income was used Fill in the amount you
For example, the income is used to pay your spouse's tax debt or to support are S“b"a°tilng_ f'°m
people other than you or your dependents your $P°llse 3 "\C°me
$
$
+ $
Tota|. .................................................................................................
$ Copy total here ............... 9 - $
4. Adjust your current monthly income. Subtract the total on line 3 from line 1. $

 

 

 

 

 

Official Form 122A-2 Chapter 7 Means Test Calculation page 1

 

Debtor1 y OSQA/w /OK n q U(o 2

First Namy Middle NaU ,_asl Name

m Calculate Your Deductions from Your lncome

lf your expenses differ from month to month, enter the average expense.

5. The number of people used in determining your deductions from income

the number of people in your household.

 

Case number (irkn¢>wn)

Fill in the number of people who could be claimed as exemptions on your federal income tax return,
plus the number of any additional dependents whom you support This number may be different from

National Standards You must use the lRS National Standards to answer the questions in lines 6-7.

Case 6: 18- AV/&Jk- -07 DOC 11 Filed 12/20/18 Page 32 of 39

The internal Revenue Service (lRS) issues National and Local Standards for certain expense amounts. Use these amounts to
answer the questions in lines 6-15. To find the lRS standards, go online using the link specified in the separate instructions for
this form. This information may also be available at the bankruptcy clerk’s office.

Deduct the expense amounts set out in lines 6-15 regardless of your actual expense. |n later parts of the form, you will use some of your
actual expenses if they are higher than the standards. Do not deduct any amounts that you subtracted from your spouse’s income in line 3
and do not deduct any operating expenses that you subtracted from income in lines 5 and 6 of Form 122A-1.

Whenever this part of the form refers to you, it means both you and your spouse if Co|umn B of Form 122A-1 is filled in.

 

 

 

 

 

 

 

 

6. Food, clothing, and other items: Using the number of people you entered in line 5 and the lRS National Standards, fill

 

 

 

 

in the dollar amount for food, clothing, and other items. $
7. Out-of-pocket health care allowance: Using the number of people you entered in line 5 and the lRS National Standards,

Hll in the dollar amount for out-of-pocket health care. The number of people is split into two categories_people who are

under 65 and people who are 65 or older-because older people have a higher lRS allowance for health care costs. lf your

actual expenses are higher than this lRS amount, you may deduct the additional amount on line 22.

Feople who are under 65 years of age

7a. Out-of-pocket health care allowance per person

7b. Number of people who are under 65

X ____
7c. Subtotal. Multiply line 7a by line 7b. $ Copy here') $
Peop|e who are 65 years of age or older

7d. Out-of-pocket health care allowance per person

7e. Number of people who are 65 or older X

7f. Subtotal. Multiply line 7d by line 7e. $ Copy here') + $

vg. Total. Add lines 70 and 7f .................................................................................... $ copy mal nere-) $

Official Form 122A-2 Chapter 7 Means Test Calculation page 2

 

 

CaseATj 6: 18- bk- Ma-[O?BZ’KS;V DOC 11 Filed 12/20/18 Page 33 of 39

Debtor1 5 O'K 741le j j{ UC a' Case number lirknewn)
FirstNa a Middle Named% :ajieme

Local Standards You must use the lRS Local Standards to answer the questions in lines 8-15. ~

Based on information from the lRS, the U.S. Trustee Program has divided the lRS Local Standard for housing for
bankruptcy purposes into two parts:

l Housing and utilities - insurance and operating expenses
l Housing and utilities - Mortgage or rent expenses
To answer the questions in lines 8-9, use the U.S. Trustee Program chart.

To t”lnd the chartl go online using the link specified in the separate instructions for this form.
This chart may also be available at the bankruptcy clerk’s office.

8. Housing and utilities - insurance and operating expenses: Using the number of people you entered in line 5, fill in the
dollar amount listed for your county for insurance and operating expenses. ........................................................................ $

9. Housing and utilities - Mortgage or rent expenses:

9a. Using the number of people you entered in line 5, flll in the dollar amount listed
for your county for mortgage or rent expenses ....................................................................... $

9b. Total average monthly payment for all mortgages and other debts secured by your home.

To calculate the total average monthly payment, add all amounts that are
contractually due to each secured creditor in the 60 months after you me for
bankruptcy, Then divide by 60.

 

 

 

 

 

 

 

 

 

 

 

 

Name of the creditor Average monthly
payment
$
$
+ $
copy Repeat this
Total average monthly pa ment $ - $ amount on
y h°r°') line 33a.
9e. Net mortgage or rent expense.
Subtract line 9b (total average monthly paymenf) from line 9a (mortgage or $ c°PY $
rent expense). lf this amount is less than $0, enter $0. .................................................................. h°'e')
10. if you claim that the U.S. Trustee Program’s division of the lRS Local Standard for housing is incorrect and affects $
the calculation of your monthly expenses, fill in any additional amount you claim.
Exp|ain
why:

 

11.Local transportation expenses: Check the number of vehicles for which you claim an ownership or operating expense.

El 0. co to line 14.
lZl 1. co to line 12.
l;l 2 or more. Go to line 12.

12. Vehicie operation expense: Using the lRS Local Standards and the number of vehicles for which you claim the
operating expenses, t"lll in the Operating Costs that apply for your Census region or metropolitan statistical area. $

 

Official Form 122A-2 Chapter 7 Means Test Calculation page 3

 

Case 6.18-bl<-Q?1-KS.] DOC 11 Filed 12/20/18 Page 34 Of 39
Debtor1 QM O"/)d_\ q Uc ?_

Fir§f Nal¢ Middle NU Jbast Namel

Case number (if known)

 

ln addition, you may not claim the expense for more than two vehicles.

Vehicle 1 Describe Vehicle 1:

13. Vehicle ownership or lease expense: Using the lRS Local Standards, calculate the net ownership or lease expense
for each vehicle below. You may not claim the expense if you do not make any loan or lease payments on the vehicle.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Repeat this
amount on
line 33b.

Copy net
Vehicle 1
expense

here ..... 9 $_-_-

Repeat this
amount on
line 33c.

 

 

13a. Ownership or leasing costs using lRS Local Standard. ................................................... $
13b. Average monthly payment for all debts secured by Vehicle 1.
Do not include costs for leased vehicles.
To calculate the average monthly payment here and on line 13e. add all
amounts that are contractually due to each secured creditor in the 60 months
after you filed for bankruptcy. Then divide by 60.
Name of each creditor for Vehicle 1 Average monthly
payment
$
+ $
T l l ml l $ c°py
o a average mon y paymen here,, - $
13e. Net Vehicle 1 ownership or lease expense
Subtract line 13b from line 13a. lf this amount is less than $O, enter $0. ............................. $
Vehicle 2 Describe Vehicle 2:
13d. Ownership or leasing costs using lRS Local Standard. ................................................. $
13e. Average monthly payment for all debts secured by Vehicle 2.
Do not include costs for leased vehicles.
Name of each creditor for Vehicle 2 Average monthly
payment
$
'l' $
T t l ihl t $ c°py
o a average mon y paymen here_) - $
13f. Net Vehicle 2 ownership or lease expense
Subtract line 13e from 13d. lf this amount is less than $O, enter $0 ...................................... $

Copy net
Vehicle 2
expense

 

 

 

14. Pub|ic transportation expense: if you claimed 0 vehicles in line 11, using the lRS Local Standards, fill in the

 

Ofncial Form 122A-2

Public Transportation expense allowance regardless of whether you use public transportation $
15. Additionai public transportation expense: if you claimed 1 or more vehicles in line 11 and if you claim that you may also
deduct a public transportation expense, you may f”lll in what you believe is the appropriate expense, but you may not claim
more than the lRS Local Standard for Public Transportation. $
Chapter 7 Means Test Calculation page 4

here ') $___

 

Case 6:18-bk-OZ§1-KS.] DOC 11 Filed 12/20/18 Page 35 of 39
Debtor1 /R')

ALV dQ/[C{ ` mph m 06 2 Case number (ifknewn)

561
Firel Naije Middle Na{nj jl.asf Name /

Other Necessary Expenses |n addition to the expense deductions listed abovel you are allowed your monthly expenses for
the following lRS categories.

16. Taxes: The total monthly amount that you will actually owe for federal, state and local taxes, such as income taxes, self-
employment taxes, Social Security taxes, and Medicare taxes. You may include the monthly amount withheld from your
pay for these taxes, However, if you expect to receive a tax refund, you must divide the expected refund by 12 and
subtract that number from the total monthly amount that is withheld to pay for taxes.

Do not include real estate, sales, or use taxes,

17. involuntary deductions: The total monthly payroll deductions that yourjob requires, such as retirement contributions,
union dues, and uniform costs.

Do not include amounts that are not required by yourjob, such as voluntary 401(k) contributions or payroll savings.

18. Life insurance: The total monthly premiums that you pay for your own term life lnsurance. lf two married people are filing
together, include payments that you make for your spouse`s term life lnsurance. Do not include premiums for life
insurance on your dependents, for a non-filing spouse’s life insurance, or for any form of life insurance other than term.

19. Court-ordered payments: The total monthly amount that you pay as required by the order of a court or administrative
agency, such as spousal or child support payments.
Do not include payments on past due obligations for spousal or child support. You will list these obligations in line 35.
t
20. Education: The total monthly amount that you pay for education that is either required:
l as a condition for yourjob, or

l for your physically or mentally challenged dependent child if no public education is available for similar services.

21. Chi|dcare: The total monthly amount that you pay for childcare, such as babysitting, daycare, nursery, and preschool.
Do not include payments for any elementary or secondary school education.

22. Additiona| health care expenses, excluding insurance costs: The monthly amount that you pay for health care that
is required for the health and welfare of you or your dependents and that is not reimbursed by insurance or paid by a
health savings account. include only the amount that is more than the total entered in line 7.

Payments for health insurance or health savings accounts should be listed only in line 25.

23. Optionai telephones and telephone services: The total monthly amount that you pay for telecommunication services for
you and your dependents, such as pagers, call waiting, caller identification, special long distance, or business cell phone
service, to the extent necessary for your health and welfare or that of your dependents or for the production of income, if it +
is not reimbursed by your employer.

Do not include payments for basic home telephone, internet and cell phone service. Do not include self-employment
expenses, such as those reported on line 5 of Ofncial Form 122A-1, or any amount you previously deducted.

 

24. Add all of the expenses allowed under the lRS expense ailowances.
Add lines 6 through 23.

 

 

 

 

Official Form 122A-2 Chapter 7 Means Test Calculation

page 5

 

Debtor 1 4 SQ AU/£O ."

 

CaS€ 6218-blg,-.Q¢:)71-KS.] DOC 11 Filed 12/20/18 Page 36 Of 39

` OCDr)Aoi 0 e Z. Case number (irknewn)

d
FirstN me Middle Na e d Lastamé

Additionai Expense Deductions These are additional deductions allowed by the Means Test.

25.

26.

27.

28.

29.

30.

31.

32.

Note: Do not include any expense allowances listed in lines 6-24.

Hea|th insurance, disability insurance, and health savings account expenses. The monthly expenses for health
insurance, disability insurance, and health savings accounts that are reasonably necessary for yourself, your spouse, or your
dependents.

Hea|th insurance
Disability insurance

Hea|th savings account +

 

'$9999'$

Total Copy total here9 ..................................... $

 

 

 

Do you actually spend this total amount?

El No. How much do you actually spend? $
n Yes
Continuing contributions to the care of household or family members. The actual monthly expenses that you will

continue to pay for the reasonable and necessary care and support of an elder|y, chronically ill, or disabled member of $
your household or member of your immediate family who is unable to pay for such expenses. These expenses may
include contributions to an account of a qualified ABLE program. 26 U.S.C. § 529A(b).

Protection against family violence. The reasonably necessary monthly expenses that you incur to maintain the safety
of you and your family under the Family Violence Prevention and Services Act or other federal laws that apply. $

By law, the court must keep the nature of these expenses confidential.

Additionai home energy costs. Your home energy costs are included in your insurance and operating expenses on line 8.

if you believe that you have home energy costs that are more than the home energy costs included in expenses on line
8, then nil in the excess amount of home energy costs. $

You must give your case trustee documentation of your actual expenses, and you must show that the additional amount
claimed is reasonable and necessary.

Education expenses for dependent children who are younger than 18. The monthly expenses (not more than $160.42*
per child) that you pay for your dependent children who are younger than 18 years old to attend a private or public
elementary or secondary school. $

You must give your case trustee documentation of your actual expenses, and you must explain why the amount claimed is
reasonable and necessary and not already accounted for in lines 6-23.

* Subject to adjustment on 4/01/19l and every 3 years after that for cases begun on or after the date of adjustment.

Additionai food and clothing expensel The monthly amount by which your actual food and clothing expenses are $
higher than the combined food and clothing allowances in the lRS National Standards. That amount cannot be more than
5% of the food and clothing allowances in the lRS National Standards.

To find a chart showing the maximum additional allowance, go online using the link specified in the separate instructions for
this form, This chart may also be available at the bankruptcy clerk’s ofnce.

You must show that the additional amount claimed is reasonable and necessary.

 

Continuing charitable contributions. The amount that you will continue to contribute in the form of cash or financial + $
instruments to a religious or charitable organization. 26 U.S.C. § 170(0)(1)-(2).
Add all of the additional expense deductions. $

Add lines 25 through 31.

 

 

 

 

Official Form 122A-2 Chapter 7 Means Test Calculation page 6

CaS€ 6218-bk-\9?71-KS.] DOC 11 Filed 12/20/18 Page 37 Of 39

Debtor1 y 05 a _ A'i:[w/(Lr /-)`b 01 utc Case number ()rknown)
rim N/lme Middle we J

Last Nam}

 

 

Deductions for Debt Payment

33. For debts that are secured by an interest in property that you own, including home mortgages, vehicle
loans, and other secured debt, fill in lines 33a through 33e.

To calculate the total average monthly payment, add all amounts that are contractually due to each secured
creditor in the 60 months after you file for bankruptcy. Then divide by 60.

Average monthly

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Mortgages on your home: payment
33a. Copy line 9b here ................................................................................................................ ') $
Loans on your first two vehicles:
33b. Copy line 13b here. ............................................................................................................ ') $
33c. Copy line 13e here. ........................................................................................................... ') $
33d. List other secured debts:
Name of each creditor for other identify property that Does payment
secured debt secures the debt include taxes
or insurance?
n No $
cl Yes
n No $
n Yes
El No + $
n Yes
_ Copy total
33e. Total average monthly payment. Add lines 33a through 33d. .................................................... $ here_) $
34.Are any debts that you listed in line 33 secured by your primary residence, a vehic|e,
or other property necessary for your support or the support of your dependents?
El No. co to line 35.
n Yes. State any amount that you must pay to a creditor, in addition to the payments
listed in line 33, to keep possession of your property (called the cure amount).
Next, divide by 60 and fill in the information below.
Name of the creditor identify property that Total cure Monthly cure
secures the debt amount amount
$ + 60 = $
$ + 60 = $
$ + 60 = + $
Copy total
Total $_ here9 $_"__
35. Do you owe any priority claims such as a priority tax, child support, or alimony -
that are past due as of the filing date of your bankruptcy case? 11 U.S.C. § 507.
Ei No. soto line 36.
l:l Yes. Fill in the total amount of all of these priority claims. Do not include current or
ongoing priority claims. such as those you listed in line 19.
Total amount of all ast-due riorit claims ................................................................. . _
P P Y $_____ ___ 60 _ $

 

Official Form 122A-2 Chapter 7 Means Test Calculation page 7

Case 6:M)Lbk§18- oplf-{j% KS.] DOC 11 Filed 12/20/18 Page 38 of 39
Ot

Debtor 1 Case number (i/known)

 

Flrst ama Middle Na ed£/ Lasle e

 

 

36. Are you eligible to file a case under Chapter 13? 11 U.S.C. § 109(e).
For more information. go online using the link for Bankruptcy Basics specified in the separate
instructions for this form, Bankruptcy Basics may also be available at the bankruptcy clerk’s offlce.

cl No. Go to line 37.
cl Yes. Fill in the following information.

Projected monthly plan payment if you were filing under Chapter 13 $

Current multiplier for your district as stated on the list issued by the

Administrative Office of the United States Courts (for districts in Alabama and

North Carolina) or by the Executive Office for United States Trustees (for all

other districts). X

To find a list of district multipliers that includes your district, go online using the
link specified in the separate instructions for this form, This list may also be
available at the bankruptcy clerk’s office.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Average monthly administrative expense if you were nling under Chapter 13 $ :;>:;y-;)tal $
37. Add all of the deductions for debt payment. $
Add lines 33e through 36. ..............................................................................................................................................................
Total Deductions from income
38.Add ali of the allowed deductions.
Copy line 24, AlI of the expenses allowed under IRS $
expense allowances .....................................................................
Copy line 32, A/l of the additional expense deductions .......... $
Copy line 37, All of the deductions for debt payment ............. + $
Total deductions $ Copy total here ............................... -) $
m Determine Whether There ls a Presumption of Abuse
39. Calculate monthly disposable income for 60 months
39a. Copy line 4, adjusted current monthly income ..... $
39b. Copy line 38, Total deductions .......... - $
39c, Monthly disposable income. 11 U.S.C. § 707(b)(2). $ Copy $
subtract line 39b from line 393. ____ here')
For the next 60 months (5 years) ........................................................................................................... X 60
. . Copy
39d. Tota|. Multiply line 390 by 60. .................................................................................................................. $ here-z $
40. Find out whether there is a presumption of abuse. Check the box that applies:
El The line 39d is less than $7,700*. 0n the top of page 1 of this form, check box 1, There is no presumption of abuse. Go
to Part 5.
cl The line 39d is more than $12,850*. On the top of page 1 of this form, check box 2, There is a presumption of abuse. You
may till out Part 4 if you claim special circumstances. Then go to Part 5.
a The line 39d is at least $7,700*, but not more than $12,850§*. Go to line 41.
* Subject to adjustment on 4/01/19, and every 3 years after that for cases filed on or after thedate of adjustment.
Official Form 122A-2 Chapter 7 Means Test Calculation page 8

 

 

 

z Case 6:18-/d-OHFibi<-1Jsa Doc 11 i=lied 12/20/18 Page 39 oi 39
Debtor1 05& qu€z/ Case number (i/i<nawni /X' 0 75_7} ‘ }§ S\j’

First Na/\e Middle Name[ jrl.ast Namty

 

41. 41a. Fili in the amount of your total nonpriority unsecured debt. if you nlled out A
Summary of Your Assets and Liabilities and Certain Statistical information Schedules
(Ofncial Form 106Sum), you may refer to line 3b on that form ............................................................

 

 

$
x .25
41b. 25% of your total nonpriority unsecured debt. 11 U.S.C. § 707(b)(2)(A)(i)(l). Copy $
Multiply line 413 by 0.25. .......................................................................................................................... $_- here') _

 

 

 

 

 

 

42. Determine whether the income you have left over after subtracting all allowed deductions
is enough to pay 25% of your unsecured, nonpriority debt.

Check the box that applies:

m Line 39d is less than line 41 b. On the top of page 1 of this form, check box 1, There is no presumption ofabuse.
Go to Part 5.

El Line 39d is equal to or more than line 41 b. On the top of page 1 of this form, check box 2, There is a presumption
of abuse. You may fill out Part 4 if you claim special circumstances. Then go to Part 5.

m Give Details About Special Circumstances

43. Do you have any special circumstances that justify additional expenses or adjustments of current monthly income for which there is no
reasonable aiternative? 11 U.S.C. § 707(b)(2)(B).

Ei No. soto Part 5.

n Yes. Fill in the following information. All figures should reflect your average monthly expense or income adjustment
for each item. You may include expenses you listed in line 25.

You must give a detailed explanation of the special circumstances that make the expenses or income
adjustments necessary and reasonable You must also give your case trustee documentation of your actual
expenses or income adjustments

. . . . . Average monthly expense
Give a detailed explanation of the special circumstances or income adjustment

 

$

 

 

 

, of perjury that the information on this statement and in any attachments is true and correct.

a

0 t law X
y m Signature of Debtor 2
Date /J / Q'Hb/§ v Date

MM/DD /YYYY MM/DD /YYYY

    

 

Signa;lne of Debtor 1

 

 

Official Form 122A-2 n Chapter 7 Means Test Calculation page 9

